Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This EXECUTIVE AGREEMENT (this “Agreement”) is effective as of the 13th day of
June, 2018 (the “Effective Date”), by Penn National Gaming, Inc., a Pennsylvania
corporation (the “Company”), and the senior executive who has executed this
Agreement below (“Executive”).

 

WHEREAS, each of the parties wish to enter into this Agreement, the terms of
which are intended to be in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”, see also
Section 22 hereof).

 

NOW, THEREFORE, the parties, in exchange for the mutual promises described
herein and other good and valuable consideration and intending to be legally
bound, agree as follows:

 

1.                                      Employment.  The Company hereby agrees
to employ Executive and Executive hereby accepts such employment, in accordance
with the terms, conditions and provisions hereinafter set forth in this
Agreement, at his current compensation, which will be reviewed periodically in
the same manner as peer executives.  Executive’s previous Executive Agreement
with Penn National Gaming, Inc., entered into on the 1st day of June, 2016, is
expressly terminated and superseded by this agreement.  Executive acknowledges
that he has received all compensation and benefits currently due Executive under
that previous agreement.

 

2.                                      Term.  The term of this Agreement shall
begin on the Effective Date and shall terminate on December 31, 2020 (“Term”)
unless terminated earlier by either party pursuant to Section 3 or 4 below. If
(a) Executive elects to provides notice to the Company pursuant to Section 4 or
(b) upon the completion of his Term, he may at his option remain in an executive
advisory position for an additional 60 days from such notice or end of Term. In
either instance covered by (a) or (b) above, Executive shall be paid a total of
$20,000 in the same bi-weekly increments as applicable to peer executives in
connection with his executive advisory role. Executive will be eligible for a
bonus throughout the Term based on his service as a Chief Executive Officer and
acknowledges that he shall not be eligible for a bonus or additional equity
grants for his service in an executive advisor capacity. Notwithstanding
anything in this Agreement to the contrary, Sections 6 through 22 shall survive
until the expiration of any applicable time periods set forth in Sections 7, 8
and 9.

 

3.                                      Termination by the Company.

 

(a)                                 Termination.  The Company may terminate
Executive’s employment without Cause (as such term is defined in subsection
(c) below), with Cause, or at the end of the Term by non-renewal of this
Agreement.

 

(b)                                 Without Cause.  The Company may terminate
Executive’s employment at any time without Cause (as such term is defined in
subsection (c) below) effective immediately upon delivery of written notice to
Executive, which notice shall set forth the effective date of such termination.

 

(c)                                  With Cause.  The Company may terminate
Executive’s employment at any time for Cause effective immediately upon delivery
of written notice to Executive.  As used herein, the term “Cause” shall mean:

 

(i)                                     Executive shall have been convicted of,
or pled guilty or nolo contendere to, a criminal offense involving allegations
of fraud, dishonesty or physical harm during the term of this Agreement;

 

--------------------------------------------------------------------------------


 

(ii)                                  Executive is found (or is reasonably
likely to be found) disqualified or not suitable to hold a casino or other
gaming license by a governmental gaming authority in any jurisdiction where
Executive is required to be found qualified, suitable or licensed;

 

(iii)                               Executive breaches any significant Company
policy or term of this Agreement, including, without limitation, Sections 6
through 9 of this Agreement and, in each case, fails to cure such breach within
15 days after receipt of written notice thereof (to the extent curable);

 

(iv)                              Executive misappropriates corporate funds or
resources as determined in good faith by the Audit Committee of the Board;

 

(v)                                 the Company’s reasonable determination of
Executive’s failure to perform Executive’s duties with the Company (other than
any such failure resulting from incapacity due to physical disability or mental
illness) or repeated insubordination; or

 

(vi)                              the Company’s reasonable determination of
Executive’s engagement in illegal conduct or gross misconduct which is or is
reasonably expected to be materially injurious to the Company or one of its
affiliates.

 

4.                                      Termination by Executive.  Executive may
voluntarily terminate employment for any reason effective upon 60 days’ prior
written notice to the Company, in which case no severance payments shall be due.

 

5.                                      Severance Pay and Benefits.  Subject to
the terms and conditions set forth in this Agreement, if Executive’s employment
is terminated by the Company under Section 3(b) prior to the end of the Term,
then the Company will provide Executive with the following severance pay and
benefits (except in the event of a breach of the Release, as defined below);
provided, for purposes of Section 409A, each payment of severance pay under this
Section 5 shall be considered a separate payment. Notwithstanding any severance
related provisions of this Agreement, the parties acknowledge and agree that it
is their intent that neither a (a) non-renewal of this Agreement or (b) a
voluntary resignation by Executive shall trigger any severance benefits.

 

(a)                                 Amount of Post-Employment Base Salary. 
Subject to Sections 5(d) and 22, the Company shall pay to Executive an amount
equal to his base salary for a period equal to the remaining weeks of the Term,
such weeks not to exceed 24 months of base salary (the “Severance Period”) at
the rate in effect on the date of Executive’s separation from service (the
“Termination Date”). Such amount shall be paid in accordance with the Company’s
regular payroll procedures for similarly situated executives following the
Termination Date.

 

(b)                                 Amount of Post-Employment Bonus.  In
addition to the Post-Employment Base Salary provided under Section 5(a) above,
the Company shall pay to Executive a Post-Employment Bonus in an amount equal to
the product of 1.5 times the average of the last two full years’ bonuses paid to
Executive.  The amount paid to Executive under this Section 5(b) shall be paid
on the date such next bonus is paid to similarly-situated executives after the
Termination Date.

 

(c)                                  Continued Medical Benefits Coverage/Life
Insurance.  During the Severance Period, Executive and his dependents will have
the opportunity under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) to elect COBRA continuation
coverage.  If elected in a timely manner, the Company shall reimburse Executive
for the full cost of

 

--------------------------------------------------------------------------------


 

purchasing COBRA coverage until the end of the Severance Period (or until such
earlier date as Executive and his dependents cease to receive COBRA coverage).
In addition, for the period beginning on the date of his separation from service
and ending the earlier of (a) the third anniversary of his separation from
service or (b) the date on which he accepts employment with or provides service
to any other business or entity, the Company shall provide Executive, and if
applicable, spouse and any dependents, with medical benefits coverage
substantially similar to the coverage being offered at the time to its
executives (“Coverage”), the earlier of (a) or (b) being, the “Benefits
Termination Date”. The Executive shall participate in the medical benefits
program at the cost share in place on the effective date of separation.
Following the Benefits Expiration Date, Executive, and if applicable, spouse and
any dependents, shall be permitted to continue the Coverage at Executive’s sole
expense for the remainder of the Executive’s life the “Life Coverage Period”).
If, during the Life Coverage Period, Executive accepts employment with, or
provides service to, in any capacity, any other business or entity, upon
commencement of such employment or services, the entitlement of the Executive
and then eligible dependents to participate in the Coverage plan shall terminate
automatically. Additionally, when the Executive becomes eligible for Medicare
coverage (or its successor government plan), the Coverage shall become secondary
to Medicare. In addition to any Company paid life insurance available to peer
executives, the Company shall pay for an additional $750,000 in life insurance
coverage during the Term.

 

(d)                              Release Agreement.  Executive’s entitlement to
any severance pay, bonus or post-employment benefit entitlements under this
Section or to any bonus after separation from employment is conditioned upon
Executive’s first entering into a release substantially in the form attached as
Exhibit A (“Release”), a draft of which shall be delivered to Executive within 7
days after the Termination Date.  Notwithstanding any other provision hereof,
all severance payments to Executive shall be delayed until after the expiration
of any applicable revocation period with respect to the release, but in the
event the applicable revocation period spans two calendar years, the payments
shall commence in the second calendar year.    Executive also acknowledges that
any severance pay under this Section 5 is subject to the Company’s then-current
Executive Incentive Compensation Recoupment Policy.

 

6.                                      No Conflicts of Interest.  Executive
agrees that throughout the period of Executive’s employment hereunder, Executive
will not perform any activities or services, or accept other employment, that
would materially interfere with or present a conflict of interest concerning
Executive’s employment with the Company.  Executive agrees and acknowledges that
Executive’s employment is conditioned upon Executive adhering to and complying
with the business practices and requirements of ethical conduct set forth in
writing from time to time by the Company in its employee manual, code of conduct
or similar publication.  Executive represents and warrants that no other
contract, agreement or understanding to which Executive is a party or may be
subject to will be violated by the execution of this Agreement by Executive. 
Executive further agrees to not accept any position on the board of a for-profit
company without the written consent of the Company’s Chairman.

 

7.                                      Confidentiality.

 

(a)                                 Definition.  “Confidential Information”
means data and information relating to the business of the Company or its
affiliates, (i) which the Company or its affiliates have disclosed to Executive,
or of which Executive became aware as a consequence of or in the course of his
employment with the Company, (ii) which have value to the Company or its
affiliates, and (iii) which are not generally known to its competitors. 
Confidential Information will not include any data or information that the
Company or its affiliates have voluntarily disclosed to the public (except where
Executive

 

--------------------------------------------------------------------------------


 

made or caused that public disclosure without authorization), that others have
independently developed and disclosed to the public, or that otherwise enters
the public domain through lawful means.

 

(b)                                 Restrictions.  Executive agrees to treat as
confidential and will not, without the prior written approval of the Company in
each instance, directly or indirectly use (other than in the performance of his
duties of employment with the Company or its affiliates), publish, disclose,
copyright or authorize anyone else to use, publish, disclose or copyright, any
Confidential Information obtained during his employment with the Company or its
affiliates, whether or not the Confidential Information is in written or other
tangible form.  This restriction will continue to apply for a period of two
(2) years after the Termination Date.  Executive acknowledges and agrees that
the prohibitions against disclosure and use of Confidential Information recited
in this section are in addition to, and not in lieu of, any rights or remedies
that the Company or its affiliates may have available under applicable laws.

 

8.                                      Non-Competition.

 

(a)                                 As used in this Section 8, the term
“Restriction Period” shall mean a period equal to: (i) the six-month period
immediately following the Termination Date if Executive’s employment terminates
under circumstances where he is not entitled to payments under Section 5 or 10
or (ii) the Severance Period if Executive’s employment terminates under
circumstances where he is entitled to payments under Section 5 or 10.

 

(b)                                 During the term of this Agreement and for
the duration of the Restriction Period thereafter, Executive shall not, except
with the prior written consent of the Company, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise which owns or operates, or is publicly seeking to own
or operate, a gaming facility located within 150 miles of any facility in which
Company or its affiliates owns or operates or is actively seeking to own or
operate a facility at such time.

 

(c)                                  The foregoing restrictions shall not be
construed to prohibit Executive’s ownership of less than 5% of any class of
securities of any corporation which is engaged in any of the foregoing
businesses and has a class of securities registered pursuant to the Securities
Exchange Act of 1934, provided that such ownership represents a passive
investment and that neither Executive nor any group of persons including
Executive in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in its business, other than exercising Executive’s
rights as a shareholder, or seeks to do any of the foregoing.

 

(d)                                 Executive acknowledges that the covenants
contained in Sections 7 through 9 hereof are reasonable and necessary to protect
the legitimate interests of the Company and its affiliates and, in particular,
that the duration and geographic scope of such covenants are reasonable given
the nature of this Agreement and the position that Executive will hold within
the Company.  Executive further agrees to disclose the existence and terms of
such covenants to any employer that Executive works for during the Restriction
Period.

 

9.                                      Non-Solicitation.  Executive will not,
except with the prior written consent of the Company, during the term of this
Agreement and for a period of 18 months after the Termination Date, directly or
indirectly, solicit or hire, or encourage the solicitation or hiring of, any
person who is, or was within a six month period prior to such solicitation or
hiring, an executive or management level

 

--------------------------------------------------------------------------------


 

employee of the Company or any of its affiliates for any position as an
employee, independent contractor, consultant or otherwise for the benefit of any
entity not affiliated with the Company.

 

10.                               Change of Control.

 

(a)                                 Definition.  The term Change of Control
(“COC”) shall have the meaning given to such term in the Company’s then current
Long Term Incentive Compensation Plan.

 

(b)                                 Payments.  In the event of a Change of
Control, and either (A) Executive’s employment is terminated without Cause
within 12 months after the effective date of the Change of Control or
(B) Executive resigns from employment for Post-COC Good Reason (as such term is
defined in subsection (f) below) within 12 months after the effective date of
the Change of Control (the effective date of such termination or resignation,
the “Trigger Date”), Executive shall be entitled to receive a cash payment in an
amount equal to the product of two times the sum of the Executive’s: (i) base
salary and (ii) targeted amount of annual cash bonus, at the rate in effect
coincident with the Change of Control or the Trigger Date, whichever is greater.
Such payment shall be in lieu of any payment to which Executive would be
entitled under Section 5, provided that Executive shall also be entitled to
receive the benefits set forth in Section 5(c).

 

(c)                                  Restrictive Provisions.  As consideration
for the payments hereunder, Executive agrees not to challenge the enforceability
of any of the restrictions contained in Sections 7, 8 or 9 of this Agreement
upon or after the occurrence of a Change of Control.

 

(d)                                 Release Agreement and Payment Terms. 
Executive’s entitlement to any severance pay and benefit entitlements under this
Section 10 is conditioned upon Executive’s first entering into a Release. 
Notwithstanding any other provision hereof, all payments to Executive shall be
delayed until after the expiration of any applicable revocation period with
respect to the Release, but in the event the applicable revocation period spans
two calendar years, the payments shall commence in the second calendar year.

 

(e)                                  Certain Other Terms.  In the event that the
Company announces that it has signed a definitive agreement with respect to a
Change of Control or any potential acquirer has publicly announced its intent to
consummate a Change of Control with respect to the Company, the provisions of
this Section 10 shall continue to apply to Executive if, during the period after
the public announcement and immediately preceding the date such transaction is
consummated or terminated, the Company terminates Executive’s employment without
Cause; provided, however, that, in such event, any amount payable under this
Section 10 shall be reduced by any payments received pursuant to Section 5.

 

(f)                                   Post-COC Good Reason.  As used herein, the
term “Post-COC Good Reason” shall mean the occurrence of any of the following
events that the Company fails to cure within 10 days after receiving written
notice thereof from Executive (which notice must be delivered within 30 days of
Executive becoming aware of the applicable event or circumstance):
(i) assignment to Executive of any duties inconsistent in any material respect
with Executive’s position (including status, titles and reporting requirements),
authority, duties or responsibilities or inconsistent with Executive’s legal or
fiduciary obligations; (ii) any reduction in Executive’s compensation or
substantial reduction in Executive’s benefits taken as a whole; (iii) any travel
requirements materially greater than Executive’s travel requirements prior to
the Change of Control; (iv) an office relocation of greater than 50 miles

 

--------------------------------------------------------------------------------


 

from Executive’s then current office or (v) any breach of any material term of
this Agreement by the Company.

 

11.                               Property Surrender.  Upon termination of
Executive’s employment for any reason, Executive shall immediately surrender and
deliver to the Company all property that belongs to the Company, including, but
not limited to, any keys, equipment, computers, phones, credit cards, disk
drives and any documents, correspondence and other information, including all
Confidential Information, of any type whatsoever, from the Company or any of its
agents, servants, employees, suppliers, and existing or potential customers,
that came into Executive’s possession by any means during the course of
employment.

 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (and not the law
of conflicts) of the Commonwealth of Pennsylvania.

 

13.                               Jurisdiction.  The parties hereby irrevocably
consent to the jurisdiction of the courts of the Commonwealth of Pennsylvania
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state or
federal courts having jurisdiction for matters arising in Wyomissing,
Pennsylvania, which shall be the exclusive and only proper forum for
adjudicating such a claim.

 

14.                               Notices.  All notices and other communications
required or permitted under this Agreement or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered, delivered by guaranteed next-day delivery or sent by
facsimile (with confirmation of transmission) or shall be deemed given on the
third business day when mailed by registered or certified mail, as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, Pennsylvania 19610

Attention: General Counsel

 

If to Executive, to:

 

His then current home address as provided by Executive to the Company

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 14.

 

15.                               Contents of Agreement; Amendment and
Assignment.  This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto. 
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.  Executive may not assign any of his rights or obligations under this
Agreement.  The Company may assign its rights and obligations under this
Agreement to

 

--------------------------------------------------------------------------------


 

any successor to all or substantially all of its assets or business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, stock
transfer or otherwise.

 

16.                               Severability.  If any provision of this
Agreement or application thereof to anyone under any circumstances is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances. 
In addition, if any court determines that any part of Sections 7, 8 or 9 hereof
is unenforceable because of its duration, geographical scope or otherwise, such
court will have the power to modify such provision and, in its modified form,
such provision will then be enforceable.

 

17.                               Remedies.  No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.  Executive acknowledges that money damages
would not be a sufficient remedy for any breach of this Agreement by Executive
and that the Company shall be entitled to specific performance and injunctive
relief as remedies for any such breach, in addition to all other remedies
available at law or equity to the Company.

 

18.                               Construction.  This Agreement is the result of
thoughtful negotiations and reflects an arms’ length bargain between two
sophisticated parties, each with an opportunity to be represented by counsel. 
The parties agree that, if this Agreement requires interpretation, neither party
should be considered “the drafter” nor be entitled to any presumption that any
ambiguities are to be resolved in such party’s favor.

 

19.                               Beneficiaries/References.  Executive shall be
entitled, to the extent permitted under any applicable law, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
under this Agreement following Executive’s death or incapacity by giving the
Company written notice thereof.  In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative. Except as provided in this
provision or Company affiliates, no third-party beneficiaries are intended.

 

20.                               Withholding.  All payments under this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payments under this Agreement all federal, state and
local taxes, as the Company is required to withhold pursuant to any law or
governmental rule or regulation.  Executive shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement.

 

21.                               Regulatory Compliance.  The terms and
provisions hereof shall be conditioned on and subject to compliance with all
laws, rules, and regulations of all jurisdictions, or agencies, boards or
commissions thereof, having regulatory jurisdiction over the employment or
activities of Executive hereunder.

 

--------------------------------------------------------------------------------


 

22.                               Section 409A.  The payments due under this
Agreement are intended to be exempt from Code Section 409A, but to the extent
that such payments are not exempt, this Agreement is intended to comply with the
requirements of Section 409A and shall be construed accordingly.  Any payments
or distributions to be made to Executive under this Agreement upon a separation
from service (as defined in Section 409A) of amounts classified as “nonqualified
deferred compensation” for purposes of Code Section 409A and do not satisfy an
exemption from the time and form of payment requirements of Section 409A, shall
in no event be made or commence until six months after such separation from
service if Executive is a specified employee (as defined in Section 409A).  Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Code Section 409A.  Any
reimbursements made pursuant to this Agreement shall be paid as soon as
practicable but no later than 90 days after Executive submits evidence of such
expenses to the Company (which payment date shall in no event be later than the
last day of the calendar year following the calendar year in which the expense
was incurred).  The amount of such reimbursements during any calendar year shall
not affect the benefits provided in any other calendar year, and the right to
any such benefits shall not be subject to liquidation or exchange for another
benefit.  Notwithstanding anything herein to the contrary, the Company shall not
have any liability to the Executive or to any other person if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Code Section 409A are not so exempt or compliant.

 

23.                               Defend Trade Secrets Act.  Pursuant to the
Defend Trade Secrets Act of 2016, Executive acknowledges that he will not have
criminal or civil liability under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  In
addition, if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, he may disclose the trade secret to
his/her attorney, and may use the trade secret information in the court
proceeding, if Executive (X) files any document containing the trade secret
under seal; and (Y) does not disclose the trade secret, except pursuant to court
order.

 

[Signatures on the Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of August 28, 2018.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

/s/ Peter M. Carlino

 

Name:

Peter M. Carlino

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between                 (hereinafter referred to as the
“Employee”) and               and its affiliates (hereinafter referred to as the
“Employer”).  In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.                                      Employee is party to an Executive
Agreement dated [DATE] (the “Executive Agreement”).  Employer and Employee
hereby acknowledge that Employee’s employment was terminated on [DATE].

 

2.                                      (a)                                
Following the execution of this Agreement, Employee will be entitled to the
post-employment benefits and subject to the post-employment responsibilities set
forth in his Executive Agreement.

 

(b)                                 If Employee accepts any employment with the
Employer, or an affiliate or related entity of the Employer, and becomes
reemployed during the Severance Period (as defined in the Executive Agreement),
Employee acknowledges and agrees that he will forfeit all future severance
payments from the date on which reemployment commences.

 

3.                                      (a)                                 When
used in this Agreement, the word “Releasees” means the Employer and all or any
of its past and present parent, subsidiary and affiliated corporations, members,
companies, partnerships, joint ventures and other entities and their groups,
divisions, departments and units, and their past and present directors,
trustees, officers, managers, partners, supervisors, employees, attorneys,
agents and consultants, and their predecessors, successors and assigns.

 

(b)                                 When used in this Agreement, the word
“Claims” means each and every claim, complaint, cause of action, and grievance,
whether known or unknown and whether fixed or contingent, and each and every
promise, assurance, contract, representation, guarantee, warranty, right and
commitment of any kind, whether known or unknown and whether fixed or
contingent.

 

4.                                      In consideration of the promises of the
Employer set forth in this Agreement and the Executive Agreement, and intending
to be legally bound, Employee hereby irrevocably remises, releases and forever
discharges all Releasees of and from any and all Claims that he (on behalf of
either himself or any other person or persons) ever had or now has against any
and all of the Releasees, or which he (or his heirs, executors, administrators
or assigns or any of them) hereafter can, shall or may have against any and all
of the Releasees, for or by reason of any cause, matter, thing, occurrence or
event whatsoever through the effective date of this Agreement.  Employee
acknowledges and agrees that the Claims released in this paragraph include, but
are not limited to, (a) any and all Claims based on any law, statute or
constitution or based on contract or in tort on common law, and (b) any and all
Claims based on or arising under any civil rights laws, such as any [STATE]
employment laws, or Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e
et seq.), or the Federal Age Discrimination in Employment Act (29 U.S.C. § 621
et seq.) (hereinafter referred to as the “ADEA”), and (c) any and all Claims
under any grievance or complaint procedure of any kind, and (d) any and all
Claims based on or arising out of or related to his recruitment by, employment
with, the termination of his

 

--------------------------------------------------------------------------------


 

employment with, his performance of any services in any capacity for, or any
other arrangement or transaction with, each or any of the Releasees.  Employee
also understands, that by signing this Agreement, he is waiving all Claims
against any and all of the Releasees released by this Agreement; provided,
however, that as set forth in section 7 (f) (1) (c) of the ADEA, as added by the
Older Workers Benefit Protection Act of 1990, nothing in this Agreement
constitutes or shall (i) be construed to constitute a waiver by Employee of any
rights or claims that may arise after this Agreement is executed by Employee, or
(ii) impair Employee’s right to file a charge with the U.S. Securities and
Exchange Commission (“SEC”), the U.S. Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board (“NLRB”) or any state agency or to
participate in an investigation or proceeding conducted by the SEC, EEOC, NLRB
or any state agency or as otherwise required by law. Notwithstanding the
foregoing, Employee agrees to waive Employee’s right to recover individual
relief in any charge, complaint, or lawsuit filed by Employee or anyone on
Employee’s behalf, except that this does not waive the Employee’s ability to
obtain monetary awards from the SEC’s whistleblower program.

 

5.                                      Employee further certifies that he is
not aware of any actual or attempted regulatory, SEC, EEOC or other legal
violations by Employer and that his or her separation is not a result of
retaliation based on any legal rights or opposition to an illegal practice.

 

6.                                      Pursuant to the Defend Trade Secrets Act
of 2016, Executive acknowledges that he will not have criminal or civil
liability under any Federal or State trade secret law for the disclosure of a
trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  In addition, if Executive
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, he may disclose the trade secret to his/her attorney, and may
use the trade secret information in the court proceeding, if Executive (X) files
any document containing the trade secret under seal; and (Y) does not disclose
the trade secret, except pursuant to court order.

 

7.                                      Employee covenants and agrees not to sue
the Releasees and each or any of them for any Claims released by this Agreement
and to waive any recovery related to any Claims covered by this Agreement.

 

8.                                      Employee agrees to provide reasonable
transition assistance to Employer (including without limitation assistance on
regulatory matters, operational matters and in connection with litigation) for a
period of one year from the execution of this Agreement at no additional cost;
provided, such assistance shall not unreasonably interfere with Employee’s
pursuit of gainful employment or result in Employee not having a separation from
service (as defined in Section 409A of the Internal Revenue Code of 1986).  Any
assistance beyond this period will be provided at a mutually agreed cost.

 

9.                                      Employee agrees that, except as
specifically provided in this Agreement, there is no compensation, benefits, or
other payments due or owed to him by each or any of the Releasees, including,
without limitation, the Employer, and there are no payments due or owed to him
in connection with his employment by or the termination of his employment with
each or any of the Releasees, including without limitation, any interest in
unvested options, SARs, restricted stock or other equity issued to, expected by
or contemplated by any of the Releasees (which interest is specifically released
herein) or any other benefits (including, without limitation, any other
severance benefits).  For clarity, Employee acknowledges that upon his
separation date, he has no further rights

 

--------------------------------------------------------------------------------


 

under any bonus arrangement or option plan of Employer. Employee further
acknowledges that he has not experienced or reported any work-related injury or
illness.

 

10.                               Except where the Employer has disclosed or is
required to disclose the terms of this Agreement pursuant to applicable federal
or state law, rule or regulatory practice, Employer and Employee agree that the
terms of this Agreement are confidential.  Employee will not disclose or
publicize the terms of this Agreement and the amounts paid or agreed to be paid
pursuant to this Agreement to any person or entity, except to his spouse, his
attorney, his accountant, and to a government agency for the purpose of payment
or collection of taxes or application for unemployment compensation benefits. 
Employee agrees that his disclosure of the terms of this Agreement to his
spouse, his attorney and his accountant shall be conditioned upon his obtaining
agreement from them, for the benefit of the Employer, not to disclose or
publicize to any person or entity the terms of this Agreement and the amounts
paid or agreed to be paid under this Agreement. Employee understands that,
notwithstanding any provisions of this Agreement, Employee is not prohibited or
in any way restricted from reporting possible violations of law to a government
agency or entity, and Employee is not required to inform Employer if he makes
such reports.  Further, Employee agrees not to make any false, misleading,
defamatory or disparaging statements, including in blogs, posts on Facebook,
twitter, other forms of social media or any such similar communications, about
Employer (including without limitation Employer’s products, services, partners,
investors or personnel) and to refrain from taking any action designed to harm
the public perception of the Employer or any of the Releasees.  Employee further
agrees that he has disclosed to Employer all information, if any, in his
possession, custody or control related to any legal, compliance or regulatory
obligations of Employer and any failures to meet such obligations.

 

11.                               The terms of this Agreement are not to be
considered as an admission on behalf of either party.  Neither this Agreement
nor its terms shall be admissible as evidence of any liability or wrongdoing by
each or any of the Releasees in any judicial, administrative or other proceeding
now pending or hereafter instituted by any person or entity.  The Employer is
entering into this Agreement solely for the purpose of effectuating a mutually
satisfactory separation of Employee’s employment.

 

12.                               Sections 12 and 13 (Governing Law,
Jurisdiction) of the Executive Agreement shall also apply to this Agreement.

 

13.                               Along with the surviving provisions of the
Executive Agreement, including but not limited to Sections 7, 8 and 9, this
Agreement constitutes a complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, offer letters,
severance policies and plans, negotiations, or discussions relating to the
subject matter of this Agreement and no other agreement shall be binding upon
each or any of the Releasees, including, but not limited to, any agreement made
hereafter, unless in writing and signed by an officer of the Employer, and only
such agreement shall be binding against the Employer.

 

14.                               Employee is advised, and acknowledges that he
has been advised, to consult with an attorney before signing this Agreement.

 

15.                               Employee acknowledges that he is signing this
Agreement voluntarily, with full knowledge of the nature and consequences of its
terms.

 

16.                               All executed copies of this Agreement and
photocopies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

 

--------------------------------------------------------------------------------


 

17.                               Employee acknowledges that he has been given
up to twenty-one (21) days within which to consider this Agreement before
signing it.  Subject to paragraph 18 below, this Agreement will become effective
on the date of Employee’s signature hereof.

 

18.                               For a period of seven (7) calendar days
following his signature of this Agreement, Employee may revoke the Agreement,
and the Agreement shall not become effective or enforceable until the seven
(7) day revocation period has expired.  Employee may revoke this Agreement at
any time within that seven (7) day period, by sending a written notice of
revocation to the Human Resources Department of Employer. Such written notice
must be actually received by the Employer within that seven (7) day period in
order to be valid.  If a valid revocation is received within that seven (7) day
period, this Agreement shall be null and void for all purposes and no severance
shall be paid.  If Employee does not revoke this agreement, payment of the
severance pay amount set forth in the Employee’s Executive Agreement will be
paid in the manner and at the time(s) described in the Executive Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of [NUMBER] pages.

 

EMPLOYER

 

EMPLOYEE

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------